                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:19-CR-317-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
           v.                                  )
                                               )                      ORDER
 REY FRANCISCO HERNANDEZ-                      )
 ALAVEZ,                                       )
                                               )
                        Defendant.             )


       This matter is before the court on defendant’s pro se motion for compassionate release.

(DE 52). The government did not respond to the motion, and in this posture, the issues raised are

ripe for ruling. For the reasons stated below, the court denies the motions.

                                        BACKGROUND

       On August 14, 2019, defendant was indicted for illegal reentry of a removed alien, in

violation of 8 U.S.C. § 1326(a) (count one); and possession of ammunition by an illegal alien, in

violation of 18 U.S.C. §§ 924(g)(5)(A) and 924 (count two). On December 16, 2019, defendant

pleaded guilty to both counts. On July 1, 2020, the court sentenced defendant to 24 months’

imprisonment on each count with the terms to be served concurrently.

       Defendant, proceeding pro se, filed the instant motion for compassionate release on July

15, 2020. In support, defendant raises concerns about his risk of contracting the communicable

disease known as COVID-19 and alleges the correctional institution where he is housed is not

addressing the pandemic adequately. For example, defendant contends that the United States

Marshals Service is transferring prisoner’s among jails without reason, and that within Western

Tidewater Regional Jail, inmates that have been exposed to COVID-19 are placed into isolation




           Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 1 of 6
where there are only four cells, some cells do not have properly working exhaust fans, and the area

is full of feces and urine.

        As stated above, the government did not respond to defendant’s motion.

                                         COURT’S DISCUSSION

        With limited exceptions, the court may not modify a sentence once it has been imposed.

18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release, which permits the

court to reduce a sentence in extraordinary and compelling circumstances. As amended by the

First Step Act, 18 U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion for

compassionate release in the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See First Step Act § 603, 132 Stat. at 5239.

        The court may reduce defendant’s term of imprisonment if, after consideration of the

factors set forth in 18 U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant

such a reduction” and that “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).1 The Sentencing Commission

promulgated U.S.S.G. § 1B1.13 as the policy statement applicable to compassionate release

motions filed by the FBOP. Section 1B1.13 is substantially similar to § 3582(c)(1)(A), but adds

that before granting compassionate release the court must determine “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

U.S.S.G. § 1B1.13(1)(B)(2).


1
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to defendant.

                                                         2


             Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 2 of 6
       Application note one to U.S.S.G. § 1B1.13 provides the Sentencing Commission’s views

on when extraordinary and compelling reasons justify compassionate release:

       (A)      Medical Condition of the Defendant.

                (i) The defendant is suffering from a terminal illness (i.e., a serious and
                advanced illness with an end of life trajectory). A specific prognosis of life
                expectancy (i.e., a probability of death within a specific time period) is not
                required. Examples include metastatic solid-tumor cancer, amyotrophic
                lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

                (ii) The defendant is

                       (I) suffering from a serious physical or medical condition,
                       (II) suffering from a serious functional or cognitive impairment, or
                       (III) experiencing deteriorating physical or mental health because of
                       the aging process,

                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she
                is not expected to recover.

       (B)      Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

       (C)      Family Circumstances.

                (i) The death or incapacitation of the caregiver of the defendant’s minor
                child or minor children.

                (ii) The incapacitation of the defendant’s spouse or registered partner when
                the defendant would be the only available caregiver for the spouse or
                registered partner.

       (D)      Other Reasons. As determined by the Director of the Bureau of Prisons,
                there exists in the defendant’s case an extraordinary and compelling reason
                other than, or in combination with, the reasons described in subdivisions
                (A) through (C).

U.S.S.G. 1B1.13, app. n.1.



                                                  3


             Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 3 of 6
        Because the current version of U.S.S.G. § 1B1.13 applies to motions filed by the FBOP

and has not been updated since the First Step Act’s amendments to § 3582(c)(1)(A), some district

courts have determined that the foregoing policy statement is not a binding “applicable policy

statement” when the defendant moves for compassionate release. See, e.g., United States v. Beck,

425 F. Supp. 3d 573, 579 (M.D.N.C. 2019). Assuming without deciding that the current policy

statement is non-binding, the provision provides important guidance to district courts when

evaluating compassionate release motions, particularly where the majority of the application note’s

definition of extraordinary and compelling reasons applies regardless of whether the FBOP or

defendant files the motion.          See id.     The court, however, arguably has authority to grant

compassionate release if it finds extraordinary and compelling circumstances justify reducing

defendant’s sentence even if such circumstances are not specifically delineated in U.S.S.G.

§ 1B1.13. See id.

        Defendant has not demonstrated that he exhausted administrative remedies prior to filing

the instant motion. Nevertheless, where the government did not respond to the motion and

therefore has not raised defendant’s failure to exhaust administrative remedies as a defense to the

instant motion, the court will proceed to address the merits. See United States v. Alam, 960 F.3d

831, 833-34 (6th Cir. 2020) (holding § 3582(c)(1)(A)’s administrative exhaustion requirement is

not jurisdictional and must be “properly invoked” by the government).2

        Defendant’s instant motion does not establish grounds for compassionate release under

U.S.S.G. § 1B1.13, or otherwise demonstrate that extraordinary and compelling reasons justify


2
        The United States Court of Appeals for the Fourth Circuit has not addressed in a published opinion whether
§ 3582(c)(1)(A)’s administrative exhaustion requirement is jurisdictional, or the substantive standard for evaluating
compassionate release motions.


                                                         4


             Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 4 of 6
release. The presence of COVID-19 in the federal prison system standing alone does not justify

compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Further,

defendant presents no evidence that he has any current health conditions that would place him at

increased risk for developing severe complications if he contracted COVID-19. In the absence of

any qualifying medical conditions that place defendant at risk of severe complications from

COVID-19, defendant fails to establish extraordinary or compelling reasons for granting release.

See id.; United States v. Barnes, No. 5:17-CR-326-FL-1, 2020 WL 4572918, at *3 (E.D.N.C. Aug.

7, 2020); United States v. Foster, No. 5:08-CR-87-FL-1, at *6 (E.D.N.C. July 24, 2020; United

States v. Dunn, No. 7:16-CR-108-FL, at *5 (E.D.N.C. July 21, 20).

        Defendant also has not established that the 18 U.S.C. § 3553(a) factors support early

release because of the violent nature of defendant’s instant conviction. Defendant was arrested

after threatening to kill his wife and firing three rounds of ammunition into the front driver’s side

tire of her vehicle while she and her five-year-old son were inside the vehicle. (Presentence

Investigative Report (DE 38) ¶ 11). Further, defendant received a five-level enhancement at

sentencing because a firearm was discharged. The court finds the current sentence remains

necessary to reflect the seriousness of the offense, protect the public, and deter defendant from

further criminal conduct.3

                                                CONCLUSION

        Based on the foregoing, defendant’s motion for compassionate release (DE 52) is

DENIED.



3
 To the extent defendant is requesting injunctive relief from the alleged conditions present within Western Tidewater
Regional Jail, defendant’s transfer to Bennettsville Federal Correctional Institution renders the request moot. See
Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009).

                                                         5


             Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 5 of 6
SO ORDERED, this the 10th day of November, 2020.



                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                   6


   Case 5:19-cr-00317-FL Document 57 Filed 11/10/20 Page 6 of 6
